Title: James Madison to Nicholas P. Trist, 5 May 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 5. 1831.
                            
                         
                        I recd. yesterday your favour of the 2d. with its accompaniments. I thank you for the little treatise on
                            mental* Physiology, which I reserve for perusal at the earliest leisure. From the reputed talents & tenets of the
                            Author, something may be anticipated well written & out of the trodden circle. I thank you also for the rectified
                            copy of "Distress for rent," and return the one formerly sent me.
                        The revolution in the Cabinet has produced here as elsewhere, much agitation in the political world. In what
                            form the public opinion will settle down, is unknown to those who know more of its workings than I do. The current has
                            hitherto set a good deal against Mr. VanBuren, to whom I have the less doubt that injustice has been done, as that opinion
                            has the sanction of yours. Mr Livingston is the only one of the four Heads of Depts. designated for the new Cabinet, whom
                            I personally know, tho qualifications both substantial & ornamental speak for themselves.
                        We had promised ourselves the pleasure of seeing Mrs. Randolph & her family somewhat sooner than your
                            letter implies. We are gratified  by the certainty that there will be only a little difference as to the time. We had
                            taken for granted that sooner or later in the season, you & Mrs. Trist would follow them, and are sorry that we
                            are to expect but the half of you, though it be the better half. Can’t you supply the other on your way to or from N.
                            Orleans. You well know the pleasure your visits will always give us, as you do the sincerity with which we offer our
                            cordial regards and all our good wishes
                        
                            
                                James Madison
                            
                        
                    * [note added by Trist] This should be Moral--Moral Physiology by Robert Dale Owen.